DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate both an axial bore and a housing body; character “116” has been used to designate both a cap member and a housing top; and character “128” has been used to designate both a housing bottom and a lower threaded portion.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 13 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7549679, Brosius et al.
	In regards to claim 1, in Figure 2A and paragraphs detailing said figure, Brosious et al disclose a pipe connector comprising: a housing body (30) defining a housing top (not shown but implied), a housing bottom, and an axial bore extending between the housing top and the housing bottom, the axial bore arranged to receive a pipe section (32) having an end; a sealing member (26) seated in the axial bore (partially) toward the housing bottom, the sealing member having a conical inner surface tapering toward the housing bottom and configured to interface with the end of the pipe section; a cap member (22) threadedly attachable to the housing top and defining an opening for allowing the end of the pipe section to pass through the cap member into the axial bore; and a locking member (23) carried by the cap member and configured such that the pipe section is only movable through the locking member in a direction toward the sealing member, wherein the locking member interfaces with the pipe section to drive the pipe section downward along the conical inner surface and create a fluid tight seal between the sealing member and the pipe section when the cap member is threaded 
	In regards to claim 2, in Figure 2A and paragraphs detailing said figure, Brosious et al disclose the downward movement of the end of the pipe section along the conical inner surface increases a contact surface area between the pipe section and the sealing member and compresses the sealing member between the pipe section and the housing body to create the fluid tight seal.
	In regards to claim 3, in Figure 2A and paragraphs detailing said figure, Brosious et al disclose the locking member transfers downward axial forces to the pipe section when the cap member is threaded down on the housing body that drive the pipe section downward along the conical inner surface of the sealing member.
In regards to claim 6, in Figure 2A and paragraphs detailing said figure, Brosious et al disclose a retaining member (24) holding the locking member in the cap member.
In regards to claim 13, in Figure 2A and paragraphs detailing said figure, Brosious et al disclose the pipe connector is movable between a receiving configuration in which a gap is defined between the locking member and the housing top, and sealing configuration in which the cap member and the locking member are moved toward the housing top to reduce the gap and to drive the end of the pipe section downward along the conical inner surface of the sealing member.
In regards to claim 18, in Figure 2A and paragraphs detailing said figure, Brosious et al disclose a method of connecting a pipe connector to a pipe section having an end, the method comprising: providing a pipe connector comprising a housing body carrying a sealing member having a conical inner surface, and a cap member 
In regards to claim 19, in Figure 2A and paragraphs detailing said figure, Brosious et al disclose the locking member is carried inside of the cap member using a retaining member positioned inside of the cap member.
	In regards to claim 20, in Figure 2A and paragraphs detailing said figure, Brosious et al disclose the pipe section exerts axial forces and radially outward forces on the sealing member.
Allowable Subject Matter
Claims 16 and 17 are allowed.
Claims 4-5, 7-12, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679